Claims 1-18 are presently pending in this application.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited references of record do not teach or suggest the claimed method of preparing a dehydration catalyst, with respect to mixing two or more different phosphate precursor compounds to form a dehydration catalyst precursor mixture, followed by contacting said dehydration catalyst precursor mixture with a gas mixture comprising water vapor to produce one or more amorphous phosphate salts, wherein said contacting is performed under conditions such that the water partial pressure is equal to or greater than the water partial pressure at the triple point of  at least one of said one or more amorphous phosphate salts, and wherein said contacting between the precursor and the gas mixture is performed at a temperature equal to or greater than the temperature at the triple point of at least one of said one or more amorphous phosphate salts.  

The cited references of record also do not teach or suggest the claimed method of preparing a dehydration catalyst, with respect to mixing two or more different phosphate precursor compounds to form a dehydration catalyst precursor mixture, followed by contacting said dehydration catalyst precursor mixture with a gas mixture comprising water vapor at a partial pressure equal to or greater than about 0.8 bar, wherein said contacting between the dehydration catalyst precursor mixture and the gas mixture comprising water vapor is performed at a temperature equal to or greater than about 250°C, wherein one or more amorphous phosphate salts are produced as a result of said dehydration catalyst precursor mixture being contacted with said water vapor.

Additional prior art includes Kang (U. S. Patent Publication No. 2007/0106105), which teaches the preparation of a KMgPO4 catalyst, a supported KMgPO4 catalyst, or a KMgPO4-sintered catalyst (Abstract), prepared by techniques including (1) dissolving precursor components in water to obtain an aqueous solution, followed by impregnating said aqueous solution into alpha-alumina, followed by drying at 120°C for 10 or more hours, and (2) physically mixing a KMgPO4 powder or a KMgPO4 precursor powder (obtained from magnesium nitrate hydrate, potassium hydroxide, and ammonium phosphate) with a metal oxide, followed by sintering at temperatures of about 1,000-1,400°C for 22-24 hours, and by forming into a predetermined shape.  See paragraphs [0027]-[0030] of Kang.  
By requiring the presence of Mg (a divalent cation) in the catalysts, Kang teaches away from Applicants’ “monovalent cation”, as recited in the instant claims.  Further, this reference fails to teach or suggest the limitations of Applicants’ claims regarding the presence of a gas mixture comprising water vapor, or regarding the recited water partial pressure in said gas mixture.  

Collias et al. (U. S. Patent Publication No. 2018/0126187) teach methods of converting a precursor catalyst comprising a crystalline phosphate salt to an active catalyst comprising an amorphous and partially-dehydrated phosphate salt, wherein the methods comprise contacting the precursor catalyst with a gas feed stream comprising water vapor at a temperature and water partial pressure sufficient to convert the crystalline phosphate salt to said amorphous and partially-dehydrated phosphate salt.   While these methods are similar to Applicants’ claimed methods, only one precursor catalyst component, as opposed to Applicants’ “mixing two or more different phosphate precursor compounds”, is employed in the method disclosed in Collias et al.  See paragraphs [0102]-[0115] of Collias et al.  While Collias et al. teach the feasibility in preparing an active catalyst from two different compounds, said preparation involves mixing the components to produce a precursor catalyst, which is then heated, calcined, optionally ground and sieved, and contacted with a gas feed stream comprising nitrogen and water vapor (paragraphs [0120] and [0121] of Collias et al.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 22, 2021